WILKINS, Justice
(concurring with comments).
I concur with the holding of the Court in this case. My comments here are prompted by the Court’s “observations” regarding the inclusion of construction work in progress (CWIP) in the rate base.
Rule 76(a) of the Utah Rules of Civil Procedure states that “[i]f a new trial [administrative hearing] is granted the [Supreme] court shall pass upon and determine all questions of law involved in the case presented upon the appeal and necessary to the final determination of the case.” (Emphasis added). But the Court today makes certain “observations” concerning the reasonableness of CWIP. The reasonableness of CWIP in the rate base generally is: 1) not necessary to the final determination of this matter, 2) not presented by either party on appeal, and 3) not passed upon by the “observations” of today’s decision. Accordingly, I believe that the Court’s “observations” are improperly made and as such are clearly obiter dictum.